DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  This Office Action is responsive to the Applicant's communication filed 30 June 2022.  In view of this communication and the amendment concurrently filed: claims 1-7 were previously pending; claims 2 and 4-5 were canceled and claim 8 was added by the amendment; and thus, claims 1, 3, and 6-8 are now pending in the application.
Response to Arguments
The Applicant’s arguments, filed on 30 June 2022, have been fully considered but are not persuasive.
The Applicant’s first argument (page 6 of the Remarks) states that the title and claim 7 have been amended as previously suggested by the examiner, in order to overcome the previous grounds of objection and rejection under 35 U.S.C. 112(d), respectively.  Thus, said objection and rejection have been withdrawn.
The Applicant’s second argument (pages 7-9 of the Remarks) alleges that Ikemi does not disclose the “clearance extending throughout the cylinder axial direction”, recited in claims 1 and 7, because of the disclosure surrounding figures 10-18 of the reference.  However, figures 10-18 show the fifth embodiment of Ikemi’s device while the previous grounds of rejection under 35 U.S.C. 102 were based on the comparative example shown in figures 1-4 of the reference.  The clearance, the gap formed between surfaces 48A and 48B, is clearly shown in figure 4 and described in ¶ 0036-0038 of Ikemi.  Thus, this argument is unpersuasive as it does not address the embodiment of the reference that was applied to the claims, and the previous grounds of rejection are maintained.
The Applicant’s third argument (pages 9-10 of the Remarks) alleges that the previous grounds of rejection under 35 U.S.C. 103 are invalid because Ikemi fails to disclose the clearance, as discussed in relation to the grounds of rejection of claims 1 and 7.  This argument is unpersuasive for the same reasons given above.
Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d) or (f), 365(a) or (b), or 386(a), which papers have been placed of record in the file. 
Disclosure
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1 and 3 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ikemi et al. (JP 2017-220979 A), hereinafter referred to as “Ikemi”.
Regarding claim 1, Ikemi discloses a stator core [12] of an electric motor [1] (fig. 1; ¶ 0018), the stator core [12] comprising: 
a core body [21] having a back yoke [22] with a cylindrical shape, and 
a plurality of teeth [31] extending from the back yoke [22] radially inward of the stator core [12] (fig. 1; ¶ 0019, 0022); 
a slot [35] located between adjacent ones of the teeth [31] (fig. 1; ¶ 0017); and 
an insulating member [41] integrated with the core body [21], the insulating member [41] having a linear expansion coefficient different from a linear expansion coefficient of the core body [21] (fig. 2; ¶ 0026; the magnetic material of the stator core, impliedly the same magnetic steel as the rotor core disclosed in ¶ 0013, and the resin material of the insulator inherently possess different coefficients of linear expansion), 

    PNG
    media_image1.png
    380
    703
    media_image1.png
    Greyscale

the insulating member [41] including, at a peripheral wall portion [23a/23b] forming a peripheral wall of the core body [21] (fig. 3-4; ¶ 0028), 
a plurality of contact portions [46a/46b] extending throughout a cylinder axial direction of the stator core [12] and being in contact with the peripheral wall portion [23a/23b] (fig. 4; ¶ 0027), and 
a clearance [gap] positioned between adjacent ones of the contact portions [46a/46b], the clearance [gap] extending throughout the cylinder axial direction and not being in contact with the peripheral wall portion [23a/23b] (fig. 4; ¶ 0036-0038; “a gap (space) may be formed between the two tip end faces 48A and 48B”; emphasis added), 
the peripheral wall portion [23a/23b] having an inner peripheral wall portion [23a/23b] forming a peripheral wall of the slot [35] (fig. 3-4; ¶ 0028), and 
an outer peripheral wall portion forming an outer peripheral wall of the core body [21] (fig. 1, 3-4; the core body has inner walls within the slots and outer walls at its radially outer surface),  
the insulating member [41] being located at at least the inner peripheral wall portion [23a/23b] (fig. 3-4), 
the insulating member [41] being divided by the clearance [gap] at the peripheral wall portion [23a/23b], and
the inner peripheral wall portion [23a/23b] including a recess [24a/24b] that is recessed toward an outside of the slot [35], the recess [24a/24b] being provided in an area [36] including a portion corresponding to the clearance [gap] and a portion around the portion [36] corresponding to the clearance [gap] (fig. 4; ¶ 0040-0042).
Regarding claim 3, Ikemi discloses the stator core [12] according to claim 1, as stated above, wherein the insulating member [41] is located at at least the inner peripheral wall portion [23a/23b], and 
each of the contact portions [46a/46b] of the insulating member [41] includes a projected portion [47a/47b] protruding radially inward toward an inner side of the slot [35] (fig. 4; ¶ 0036-0037; tips of the contact portions project toward the circumferential center of the slot and extend radially inwardly of the slot wall), the projected portion [47a/47b] being disposed at an edge of the clearance [gap] (fig. 4).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ikemi in view of Aota et al. (JP 2018-042400 A), hereinafter referred to as “Aota”.
Regarding claim 6, Ikemi discloses the stator core according to claim 1, as stated above, wherein the insulating member [41] is located at the inner peripheral wall portion [23a/23b] (fig. 1-4).
Ikemi does not disclose the insulating member [41] also located at the outer peripheral wall portion, and an associated one of the contact portions provided at the outer peripheral wall portion being continuous with the contact portions [46a/46b] provided at the inner peripheral wall portion [23a/23b].
Aota discloses a stator core [510] wherein an insulating member [530] is located at the inner peripheral wall portion [514] and the outer peripheral wall portion [511a], and in the insulating member [530], each of the contact portions [534] provided at the inner peripheral wall portion [514] and an associated one of the contact portions [535] provided at the outer peripheral wall portion [511a] are continuous with each other at one end side in the cylinder axial direction of the stator core [510] (fig. 9; ¶ 0068, 0070).
 
    PNG
    media_image2.png
    589
    613
    media_image2.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form the insulating member of Ikemi having contact portions on both the inner and outer peripheral surfaces of the stator core as taught by Aota, in order to improve the strength of the insulator (¶ 0085 of Aota).
Claim(s) 7-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Aota in view of Ikemi.
Regarding claim 7, Aota discloses a compressor including an electric motor [3] having a stator core [5] (fig. 1-2; ¶ 0035-0037).  Aota does not disclose the details of the stator core as recited.

    PNG
    media_image3.png
    534
    757
    media_image3.png
    Greyscale

Ikemi discloses a stator core [12] of an electric motor [1] (fig. 1; ¶ 0018), the stator core [12] comprising: 
a core body [21] having a back yoke [22] with a cylindrical shape, and 
a plurality of teeth [31] extending from the back yoke [22] radially inward of the stator core [12] (fig. 1; ¶ 0019, 0022); 
a slot [35] located between adjacent ones of the teeth [31] (fig. 1; ¶ 0017); and 
an insulating member [41] integrated with the core body [21], the insulating member [41] having a linear expansion coefficient different from a linear expansion coefficient of the core body [21] (fig. 2; ¶ 0026; the magnetic material of the stator core, impliedly the same magnetic steel as the rotor core disclosed in ¶ 0013, and the resin material of the insulator inherently possess different coefficients of linear expansion), 

    PNG
    media_image1.png
    380
    703
    media_image1.png
    Greyscale

the insulating member [41] including, at a peripheral wall portion [23a/23b] forming a peripheral wall of the core body [21] (fig. 3-4; ¶ 0028), 
a plurality of contact portions [46a/46b] extending throughout a cylinder axial direction of the stator core [12] and being in contact with the peripheral wall portion [23a/23b] (fig. 4; ¶ 0027), and 
a clearance [gap] positioned between adjacent ones of the contact portions [46a/46b], the clearance [gap] extending throughout the cylinder axial direction and not being in contact with the peripheral wall portion [23a/23b] (fig. 4; ¶ 0036-0038; “a gap (space) may be formed between the two tip end faces 48A and 48B”; emphasis added), 
the peripheral wall portion [23a/23b] having an inner peripheral wall portion [23a/23b] forming a peripheral wall of the slot [35] (fig. 3-4; ¶ 0028), and 
an outer peripheral wall portion forming an outer peripheral wall of the core body [21] (fig. 1, 3-4; the core body has inner walls within the slots and outer walls at its radially outer surface),  
the insulating member [41] being located at at least the inner peripheral wall portion [23a/23b] (fig. 3-4), 
the insulating member [41] is divided by the clearance [gap] at the peripheral wall portion [23a/23b], and
the inner peripheral wall portion [23a/23b] includes a recess [24a/24b] recessed toward an outside of the slot [35] and in an area [36] including a portion corresponding to the clearance [gap] and a portion around the portion [36] corresponding to the clearance [gap] (fig. 4; ¶ 0040-0042).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the electric motor of Aota having the stator core as taught by Ikemi, with a recess formed at the clearance in order to increase the insulation distance between the coil and back yoke thereby preventing short circuits (¶ 0003 of Ikemi).
Regarding claim 8, Aota, in view of Ikemi, discloses the compressor according to claim 7, further comprising:
a drive shaft [12] driven to rotate by the electric motor [3] (fig. 1-2); and 
a compression mechanism [2] coupled to the drive shaft [12] and configured to operate and compress a fluid when the drive shaft [12] is driven to rotate (¶ 0037).
Citation of Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.  Prior art:
Oketani (US 2019/0131828 A1) discloses an insulating member for a stator core having non-contact portions disposed within each of the stator slots (fig. 2).
Oka et al. (US 2012/0080976 A1) discloses an insulating member for a stator core having non-contact portions [41] separated from and covering the peripheral wall portion of the slot, and protruding toward the radially inner side of the slot (fig. 19).
Conclusion
Applicant's amendment necessitated any new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Andrews whose telephone number is (571)270-7554.  The examiner can normally be reached on Monday-Thursday, 8:30am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached at 571-272-8188.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Michael Andrews/
Primary Examiner, Art Unit 2834